Citation Nr: 1740755	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-41 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for multiple myeloma, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to July 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 RO decision that denied service connection for multiple myeloma. 

Hearings were held before a Decision Review Officer of the RO in January 2015, and before the undersigned Veterans Law Judge (VLJ) of the Board in December 2015, and transcripts of these hearings are of record.

In February 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence reflects that the Veteran did not have service in the Republic of Vietnam or its inland waters during the Vietnam era, and he is not shown by competent and probative evidence to have been exposed to herbicides or ionizing radiation in service.

2. The preponderance of the competent and credible evidence shows that the Veteran's multiple myeloma was not manifested during active service or for many years afterward. The evidence does not show that multiple myeloma was presumptively incurred or aggravated during a period of active duty or that it is otherwise related to service or any aspect therein.

CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by the Veteran's military service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by a letter dated in November 2013. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements and hearing testimony in support of his claim. VA has obtained service treatment records (STRs), extensive VA medical records, assisted the appellant in obtaining evidence, and conducted research to determine whether the Veteran was exposed to an herbicide agent in service. Attempts to obtain medical records from the Naval Health Care Clinic in Groton dated since 1973 have been unsuccessful.

As discussed below, there is no competent evidence suggesting that the Veteran's current multiple myeloma may be associated with service. He has not provided any information concerning the existence of medical evidence that could support his claim. Moreover, his lay assertions that his multiple myeloma is related to exposure to herbicides or sunlight are not competent evidence. The preponderance of the evidence demonstrates that the Veteran did not serve in the Republic of Vietnam or its inland waters during the Vietnam era. Accordingly, the Board finds that a VA medical examination is not warranted at this time. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.) 

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran was afforded a hearing before the RO and the Board and copies of the transcripts are of record. There is no allegation that the hearings provided to the Veteran were deficient in any way and further discussion of the adequacy of the hearings is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board further finds that the RO has substantially complied with its February 2016 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) conduct additional development to determine whether the Veteran was exposed to an herbicide agent in service, including during his service aboard multiple U.S. Navy ships, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

If a Veteran was exposed to a herbicide agent (including Agent Orange) during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309 (e). These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case. 38 U.S.C.A. §  1116; 38 C.F.R. § 3.307 (a)(6)(ii). These diseases include multiple myeloma. 38 C.F.R. § 3.309 (e) (2016). 

Under 38 C.F.R. § 3.307 (a)(6), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307 (a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.; see also 38 C.F.R. § 3.313 (a); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements. First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6). Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309 (e). See Brock v. Brown, 10 Vet. App. 155, 162   (1997). However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service. See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee, supra.

Historically, the Veterans Benefits Administration (VBA) has extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships). Significantly, in April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation: providing compensation to veterans based on the likelihood of exposure to herbicides. Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its Live Manual as to which bodies of water in Vietnam constitute inland waterways. The revised M21-1 defines coastal harbor waters as offshore, not inland waterways (see VBA Manual IV.ii.1.H.2.b.), and specifically lists Da Nang Harbor as offshore waters (blue-water Navy service). See VBA Manual M21-1, IV.ii.1.H.2.c. VBA also updated its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (most recently updated September 5, 2017).

A "radiation-exposed veteran" may be presumptively service connected for multiple myeloma. 38 C.F.R. § 3.309 (d)(2). A "radiation-exposed veteran" is one who participated in a "radiation-risk activity," which is defined to mean (1) the onsite participation at a test, or within six months of the test, involving the atmospheric detonation of a nuclear device; (2) occupation of Hiroshima or Nagasaki during World War II; or (3) the presence at other certain specified sites not applicable hear. 38 C.F.R. § 3.309 (d)(3). If the Veteran has been exposed to ionizing radiation, and the requirements for presumptive service connection are not met, service connection may also be established for "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311 (b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence. 38 C.F.R. § 3.311 (b)(4). Multiple myeloma is a form of cancer listed under 38 C.F.R. § 3.311 (b)(2)(xv). The Veteran does not contend, and the evidence does not reflect, that he participated in a "radiation-risk activity," or that he was exposed to ionizing radiation, and thus service connection is not warranted on this basis.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with multiple myeloma. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

Service treatment records are negative for multiple myeloma. A July 1973 medical examination performed prior to transfer to the Navy Fleet Reserve, and a Naval Reserve retirement quadrennial examination in October 1977 were negative for pertinent abnormalities.

On VA general medical examination in October 1979, the examiner diagnosed essential hypertension, and status post left hip dislocation. An October 1979 intravenous pyelogram showed normal kidneys. Multiple myeloma was not diagnosed.

Post-service medical records are negative for multiple myeloma for decades after service. VA medical records dated from the late 1970s to the late 1990s reflect regular ongoing treatment for various multiple medical conditions, and are negative for multiple myeloma. A December 1979 VA outpatient treatment record reflects treatment for hypertension, and noted that the Veteran had been followed for hypertension at the NVAH outpatient clinic. A September 1982 VA outpatient treatment record reflects that the Veteran had hypertension for many years. Anemia and decreased mean corpuscular volume (MCV) were first noted in 1983. In February 1983, he was treated for bronchitis and low MCV was noted. The diagnostic impression was rule out thalassemia minor versus iron deficiency. In June 1984, he was diagnosed with anemia, and in December 1984 he was diagnosed with thalassemia minor, both of which were noted in subsequent medical records. In March 1989 he was diagnosed with microcytic anemia. In November 1995 he was diagnosed with anemia MCV (thalassemia minor).

VA medical records dated in 1997 and 1998 reflect treatment for hypertension and several other medical conditions but are negative for multiple myeloma. In August 1999, he was diagnosed with questionable thalassemia/microcytosis. In February 2000, he was diagnosed with presumed thalassemia/microcytosis, asymptomatic, with decreased MCV. A June 2000 VA outpatient treatment record reflects a diagnosis of presumed beta thalassemia, heme negative. An October 2003 VA outpatient treatment record reflects a diagnosis of microcytic anemia.

A September 2012 VA hematology and oncology note indicated that anemia had been noted on the Veteran's laboratory tests since 1998. The diagnostic assessment was alpha thalassemia trait and monoclonal gammopathy of unknown significance. In December 2012 he was noted to have longstanding microcytic anemia with normal iron studies, and likely had alpha thalassemia. A May 2013 hematology and oncology note indicated that the Veteran had longstanding mild microcytic anemia since 1998 at least, with alpha thalassemia trait and monoclonal gammopathy of unknown significance, and recent worsening anemia. The diagnostic assessment was rule out progression to myeloma. A bone marrow aspiration and biopsy was done and he was diagnosed with multiple myeloma.

In July 2013, the Veteran filed a claim for service connection for multiple myeloma, which he asserted was caused by service aboard many U.S. Navy vessels during his lengthy period of service. He reported treatment for multiple myeloma since August 2012. In November 2014, he contended that within a year after separation from service, VA treated him for an unexplained blood problem, and that this was the beginning of his multiple myeloma. 

At a January 2015 RO hearing, the Veteran testified that he was aboard ships in approximately 1959 that were near the waters of Vietnam. He stated that his blood problem was first noticed on an annual physical. He reported treatment for "low blood" at the New London submarine base in around 1973, and at a VA facility from 1974 to 1975. He stated that the records from the submarine base were unavailable. He said he was told he had anemia, and was treated for this intermittently over the years. He said that prior to 2013 he did not know he had multiple myeloma.

At a Board hearing in December 2015, the Veteran reiterated many of his contentions. He asserted that his multiple myeloma was due to exposure to herbicides, or to excessive sunlight while aboard ship or while stationed at several places during service such as Morocco and Antarctica. He stated that during his service on the USS Canberra in about 1958-59, they traveled from Formosa to the waters near Vietnam. He stated that upon separation medical examination, he was told that something was found in his blood, and that his blood was subsequently checked by VA for several years after that, and that eventually he was diagnosed with multiple myeloma. He testified that he did not go on shore in Vietnam. He said his doctor told him his multiple myeloma might be from Agent Orange.

In correspondence received in November 2016, the Veteran reiterated his contentions and listed the many U.S. Navy ships on which he served. 

Service personnel records show that the Veteran served honorably in the U.S. Navy for over 22 years. He served on several ships, including the USS Grand Canyon, USS Putnam, USS Haynsworth, USS Canberra, USS Oxford, and the USS Marias. He was also stationed in Morocco, and in Antarctica from 1965 to 1970 in Antarctic Development Squadron Six (VXE-6).

The Board has reviewed VBA's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents. Only two of the Veteran's ships served in the inland waterways of Vietnam, but those events occurred years after the time when the Veteran was stationed on them. The USS Canberra (CAG-2), a guided missile cruiser, operated on Saigon River from March 31 through April 1, 1966, on Mekong Delta Ham Luong River during January 15, 1967, and on Cua Viet River (Song Thach Han) during December 10, 1968. The Veteran did not serve aboard the USS Canberra during any of these dates. He served on that ship from March 1958 through November 1960, which is prior to the period of presumptive herbicide exposure per regulation (January 9, 1962 to May 7, 1975). See 38 C.F.R. § 3.307 (a)(6)(iii).

The USS Oxford conducted numerous month-long deployments along the Vietnam coast collecting data, with evidence that crewmembers went ashore, between 1965 and 1969. However, the Veteran served aboard the USS Oxford in October 1963 for a period of less than ninety days. He was not aboard the ship during the period it was near the Vietnam coast, and was in Antarctica during that time. 

Based on the sum of the evidence, the Board finds that the most probative evidence is against a finding that the Veteran was exposed to herbicides during active duty service. He did not serve in the Republic of Vietnam or its inland waters during the period beginning on January 9, 1962 and ending on May 7, 1975, and is not presumed to have been exposed during such service to an herbicide agent. Moreover, he testified that he did not go ashore in Vietnam during service. Exposure to an herbicide agent outside Vietnam is not claimed or shown. Accordingly, the presumptive provisions concerning multiple myeloma and herbicide exposure are not available, and service connection on that basis is denied. 38 C.F.R. § 3.307 (a)(6); 38 C.F.R. § 3.309 (e).

The Veteran did not claim that his multiple myeloma began in service until filing his original claim for this disability in 2013, 40 years after separation from service. 

There is no competent evidence which establishes that multiple myeloma manifested to a degree of 10 percent within a year of his separation from active service. With regard to his contention that a blood problem was found at his separation medical examination in the 1970s, a thorough review of the medical records reflects diagnosis and treatment for hypertension at that time, not for any other condition of the blood. Multiple myeloma was not diagnosed on VA examination in 1979. Anemia was not diagnosed until 1983, and multiple myeloma was not diagnosed until 2013.

The Veteran and his representative have also contended that his multiple myeloma may have been caused by exposure to excessive sunlight during service. The question of whether multiple myeloma is related to sunlight or other exposures relates to a complex medical matter that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). The lay statements are therefore not competent on this question. There is no competent evidence of record linking the Veteran's current multiple myeloma to events in service, or showing that it manifested within the first post-service year.

VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that the Veteran suffered an injury or incurred a disease during service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding of service connection for multiple myeloma  on any basis. Thus, the claim for service connection is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for multiple myeloma is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


